Citation Nr: 1826572	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-10 409	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for left shoulder disorder.

2. Entitlement to service connection for middle and upper back disorder.

3. Entitlement to service connection for left foot disorder, to include as secondary to service-connected left ankle strain with old avulsion and calcaneal spur.

4. Entitlement to service connection for bilateral hearing loss.

5. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected hypertension (HTN) and service-connected posttraumatic stress disorder and alcohol abuse (PTSD), to include the medications prescribed for such disabilities.

6. Entitlement to service connection for a disorder manifested by chronic jock itch.

7. Entitlement to service connection for bilateral finger disorder, to include leucoderma.
8. Entitlement to service connection for left knee disorder, to include as secondary to service-connected left ankle strain with old avulsion and calcaneal spur or service-connected PTSD. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Celli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to December 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2012 and May 2013 by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At such time, the undersigned held the record open for 60 days for the receipt of additional evidence, which the Veteran submitted in September 2017.  38 U.S.C. § 7105(e), as amended (2012); section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154. 

The Board further notes that, subsequent to the issuance of the January 2014 and February 2014 statements of the case, additional evidence, to include VA treatment records, was obtained by VA.  While the Veteran has not waived Agency of Original Jurisdiction (AOJ) of such evidence, the Board finds that there is no prejudice to him in proceeding with a decision at this time.  In this regard, as such records do not address the claims denied herein, they are irrelevant to such matters insofar as they fail to reflect a current disability associated with the Veteran's middle and/or upper back, hearing acuity, and/or bilateral fingers.  38 C.F.R. 
§ 20.1304(c) (2017).  Furthermore, as the remaining claims are remanded, the AOJ will have an opportunity to consider the newly received evidence of record in the readjudication of the Veteran's claims.

After certification of the issues currently before the Board, the Veteran filed several claims in March 2017 seeking service connection.  In particular, the RO erroneously readjudicated the claim for a left knee disorder, which is currently on appeal, in an April 2017 rating decision.  However, as the RO denied the claim in the rating decision, there is no procedural complication with the Board retaining jurisdiction of the issue at this time.  As such, the Veteran is not prejudiced by the Board's actions in this regard.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Further, in Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for Veterans Claims (Court) held that VA has an obligation to explore all legal theories, including those unknown to the veteran, by which he can obtain the benefit sought for the disability.  As the March 2017 claim shows the Veteran  asserted that a current left knee disorder is related to his service-connected PTSD, the Board will consider this theory on appellate review.  Conversely, the Board notes the March 2017 rating decision adjudicated a service connection claim for a lumbar sprain disorder.  As this claim involves a specific part of the back separate and distinct from the current middle and upper back disorder on appeal, the Board will not take jurisdiction of this issue.

The issues of entitlement to service connection for left shoulder disorder, left foot disorder, erectile dysfunction, a disorder manifested by chronic jock itch, and left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. At no time during the pendency of the claim does the Veteran have a current diagnosis of a middle and/or upper back disorder, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

2. At no time during the pendency of the claim does the Veteran have a current diagnosis of a bilateral finger disability, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

3. At no time during the pendency of the claim does the Veteran have a current diagnosis of a hearing loss disability for VA purposes, and the record does not contain a recent diagnosis of such disability prior to the Veteran's filing of a claim.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for middle and upper back disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for entitlement to service connection for bilateral finger disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3. The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.385 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Further, neither the Veteran nor his representative has asserted any other deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service or when evidence establishes a disease diagnosed after discharge was incurred in service.  38 U.S.C. § 1110; 38 C.F.R. 
§ 3.303.  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The U.S. Court of Appeals for the Federal Circuit recently found that the term "disability" as used in 38 U.S.C. § 1110 "refers to the functional impairment of earning capacity, not the underlying cause of said disability," and held that "pain alone can serve as a functional impairment and therefore qualify as a disability." Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018). 

Pertinent to establishing service connection, such a determination requires a finding of a current disability that is related to an injury or disease in service.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied if the veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Additionally, when the record contains a recent diagnosis of disability prior to the veteran's filing of a claim for such disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Middle and Upper Back Disorder & Bilateral Finger Disorder

The Veteran asserts that he incurred a middle and upper back disorder when a RPG struck near him and sent him flying through the air.  He also contends that he first noted discoloration of his fingers after returning from deployment.

Upon review of the record, the Board finds that at no time during the pendency of the appeal does the Veteran have current diagnoses of a middle and upper back disability or a disability of bilateral fingers, and the record does not contain a recent diagnosis of any such disabilities prior to the Veteran's filing of a claim.  

Here, post-service treatment records do not reflect diagnoses, or related functional impairment of earning capacity, of such disabilities prior to or during the pendency of the appeal.  Although a VA treatment record dated in November 2012 shows the Veteran reported back pain, a VA physician did not diagnose a middle or upper back disability.  In fact, subsequent treatment records reveal such complaints in reference to the lower back.  The record does not contain any further evidence reflecting complaints of, treatment for, or a diagnosis of a middle or upper back disability.  Concerning a current bilateral finger disability, the record contains only the Veteran's reports of discoloration of his fingers during service.  The post-service medical evidence does not contain any further complaints of, treatment for, or a diagnosis of a bilateral finger disability, to include the reported leucoderma.
   
The Board acknowledges the Veteran's assertions that he experiences middle and upper body pain and discoloration of bilateral fingers, and recognizes that he is competent to provide evidence about the symptoms he experiences or witnesses.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board further notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In the instant case, while the Veteran is competent to report the symptoms he experiences or witnesses, he is not competent to provide diagnoses referable to such disabilities, as he has not been shown to have the medical training necessary to do so.  In this case, the clinical evidence does not demonstrate competent diagnoses of a middle and upper back disability or a bilateral finger disability at any time prior to or during the pendency of the appeal.  Furthermore, the Veteran has not alleged functional impairment of earning capacity as a result of his reported symptoms. 

Without evidence of current disabilities diagnosed prior to or during the appeal period, the preponderance of the evidence is against the Veteran's claims.  Consequently, service connection for such disorders is not warranted.  The benefit 

of the doubt rule does not apply, and the claims must be denied.  38 U.S.C. 
§ 5107; Gilbert, supra.

Bilateral Hearing Loss

The AOJ denied service connection for bilateral hearing loss on the basis that the evidence did not reflect hearing loss for VA purposes.  In this regard, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

At a March 2012 VA examination, pure tone thresholds, in decibels, were as follows:
 
HERTZ

1000
2000
3000
4000
RIGHT
20
10
15
20
LEFT
15
15
20
20

The Veteran's speech recognition ability was 100 percent in his right ear and 98 percent in his left ear.  In August 2017, it was noted that the Veteran's hearing was within normal limits 250-8000Hz, and his speech recognition score was 100 percent bilaterally. 

Here, the record does not reflect a frequency of 40 decibels or greater at 500, 1000, 2000, 3000, or 4000 Hertz at any time during the pendency of the appeal.  In addition, none of the frequencies is at least 26 decibels, and the speech recognition scores using the Maryland CNC test were both above 94 percent.  38 C.F.R. 
§ 3.385.

Here, the Board acknowledges the Veteran's in-service exposure to noise.  Additionally, the Board recognizes his assertions that he experiences hearing loss and his competency to describe the symptoms he experiences.  See Washington, 19 Vet. App. at 368; Charles, 16 Vet. App. 370; Layno, 6 Vet. App. at 469 (1994).  The Board further notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  However, a hearing loss disability is not the type of disability that is subject to lay diagnosis.  Hence, while the Veteran is competent to report the symptoms he experiences, he is not competent to diagnose bilateral hearing loss that meets VA definition as he has not been shown to have the medical training necessary to do so.  In this case, the clinical evidence does not demonstrate a competent diagnosis of bilateral hearing loss at any time prior to or during the pendency of the appeal.  The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the existence of a bilateral hearing loss disability.  

Without evidence of a current bilateral hearing loss disability prior to or during the pendency of the appeal, the preponderance of the evidence is against the Veteran's claim.  Consequently, service connection for such disorder is not warranted.  The benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C. 
§ 5107; Gilbert, 1 Vet. App. at 57. 


ORDER

Service connection for middle and upper back disorder is denied.

Service connection for bilateral finger disorder is denied.

Service connection for bilateral hearing loss is denied.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the remaining claims on appeal so that the Veteran is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Left Shoulder Disorder

The Veteran asserts that he has a current left shoulder disorder as a result of an injury incurred during service.  A June 2014 private treatment record reflects an assessment of partial tear of rotator cuff.  Additionally, a November 2017 VA treatment record indicates the Veteran had left shoulder pain from rotator cuff impingement and bicipital tendonitis.  Based on this evidence, the Board finds that remand for VA examination is warranted in order to ascertain whether any current left shoulder disorder is etiologically related to the Veteran's military service, to include his report of an injury incurred when a RPG struck near him and sent him flying through the air.

Left Foot Disorder

The Veteran asserts that he has a current left foot disorder as the result of wearing boots while marching during service.  Alternatively, he contends his current left foot disorder is caused or aggravated by his service-connected left ankle strain with old avulsion and calcaneal spur.  X-ray examination in May 2017 revealed posterior and plantar calcaneal spurs and a December 2017 surgery outpatient note reflects an assessment of left plantar fasciitis.  The Board also notes that the September 1999 entrance examination documents moderate pes planus, which could indicate that a left foot disorder pre-existed service.  As such, Therefore, a remand is warranted to afford the Veteran a VA examination so as to determine the nature and etiology of his claimed left foot disorder. 



Erectile Dysfunction

The Veteran contends that he began to experience symptoms related to erectile dysfunction after his deployment.  Alternatively, he asserts his current disorder is proximately due to and/or aggravated by his HTN and PTSD, to include the medications taken for such disabilities.  A May 2012 private treatment record reflects an assessment of erectile dysfunction, and recent records reflect the prescription of medication to treat such complaints.  Further, the Veteran is service-connected for HTN and PTSD.  Therefore, a remand is warranted to afford the Veteran a VA examination so as to determine the nature and etiology of his claimed erectile dysfunction. 

A Disorder Manifested by Chronic Jock Itch

The Veteran reports that he first experienced jock itch while training in Louisiana and has experienced those symptoms since that time.  A September 2012 private treatment record reflects his complaints of a rash in the groin and a diagnosis of eczema.  A June 2014 private treatment record reflects his reports of penile itchiness and a diagnosis of dermatophytosis of the groin.  As such, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature and etiology of his claimed disorder manifested by chronic jock itch.  

Left Knee Disorder

The Veteran asserts that he started to experience left knee swelling during service and pain subsequent to the injury to his service-connected left ankle disability.  In March 2017, the Veteran submitted a Fully Developed Claim also claiming that his knee disorder is related to his service-connected PTSD.  VA examination in October 2012 demonstrates a diagnosis of left knee patellofemoral pain syndrome and, after a review of the records, the VA examiner provided a negative nexus opinion regarding direct service connection.   However, as the Veteran presents additional theories for establishing service connection on a secondary basis, the Board finds remand is warranted to obtain addendum opinions concerning whether any current left knee disorder is caused or aggravated by service-connected disability.

Accordingly, the case is REMANDED for the following actions:

1. Afford the Veteran an appropriate VA examination to determine the nature and etiology of any current left shoulder disorder.  Following a review of the record and any necessary testing, the examiner should address the following inquiries:

(A)  Identify all current disorders of the left shoulder.

(B)  For each currently diagnosed left shoulder disorder, offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such is related to the Veteran's military service, to include his reports of a RPG sending him flying through the air during service.

A rationale for any opinion offered should be provided.

2. Afford the Veteran an appropriate VA examination to determine the nature and etiology of any current left foot disorder.  Following a review of the record and any necessary testing, the examiner should address the following inquiries:

(A)  Identify all current disorders of the left foot.

(B)  If pes planus is diagnosed:

(i)  The examiner should state whether such condition constitutes a congenital or developmental defect or a disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease).

(a)  If the Veteran's pes planus is considered a defect, was there additional disability due to disease or injury superimposed upon such defect during service?  If so, please identify the additional disability.  

(b)  If the Veteran's pes planus is a disease, was it aggravated beyond the natural progression during his military service?  Aggravation indicates a permanent worsening of the underlying condition as compared to a temporary increase in symptoms.   

(ii)  If pes planus is not a congenital or developmental defect or disease, opine whether the disorder increased in severity in service.  

If so, opine whether there is clear and unmistakable evidence that such increase in severity is due to the natural progress of the condition. 

(C)  For each currently diagnosed left foot disorder other than pes planus, offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such is related to the Veteran's military service, to include wearing boots while marching.

(D)  For each currently diagnosed left foot disorder, offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such is caused or aggravated by the Veteran's service-connected left ankle strain with old avulsion and calcaneal spur.  For any aggravation found, the examiner should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

A rationale should be provided for any opinion offered.  

3. Afford the Veteran an appropriate VA examination to determine the nature and etiology of any current erectile dysfunction.  Following a review of the record and any necessary testing, the examiner should address the following inquiries:

(A)  Indicate whether the Veteran has a current diagnosis of erectile dysfunction.

(B)  If the Veteran has a diagnosis of erectile dysfunction, offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such is related to his military service, to include his reports of experiencing symptoms after his deployment.

(C)  If the Veteran has a diagnosis of erectile dysfunction, offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such is caused or aggravated by the Veteran's service-connected PTSD or hypertension, to include the medications taken for such disabilities.  For any aggravation found, the examiner should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

A rationale for any opinion offered should be provided.  

4. Afford the Veteran an appropriate VA examination to determine the nature and etiology of any current disorder manifested by chronic jock itch.  Following a review of the record and any necessary testing, the examiner should address the following inquiries:

(A)  Identify all current diagnosis of skin disorders of the groin.

(B)  For each disorder, offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such is related to his military service, to include his reports of experiencing symptoms after his deployment.

A rationale for any opinion offered should be provided.  

5. Return the record to the examiner who conducted the Veteran's October 2012 VA examination of the left knee for an addendum opinion.  If he is unavailable, forward the record to an appropriate examiner to offer the requested opinion.  Following a review of the record, the examiner should address the following inquiry:

Offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's diagnosed left knee patellofemoral pain syndrome is caused or aggravated by his service-connected left ankle strain with old avulsion and calcaneal spur or service-connected PTSD.  For any aggravation found, the examiner should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

A rationale for any opinion offered should be provided.
  
6. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


